Citation Nr: 0820681	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  07-35 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 60 
percent for service-connected Meniere's syndrome.  


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1997 to April 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, granting the veteran service connection 
for Meniere's syndrome rated as 60 percent disabling.  

FINDING OF FACT

The veteran's Meniere's syndrome is manifested by tinnitus 
and mild hearing loss of the right ear, as well as vertigo 
occurring more than once per week.  


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for 
service-connected Meniere's disease have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.87, 
Diagnostic Code 6205 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Entitlement to a Disability Rating of 100 Percent for 
Meniere's Syndrome

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  

The Board attempts to determine the extent to which a 
veteran's service-connected disabilities adversely affect his 
ability to function under the ordinary conditions of daily 
life, and the assigned ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Diagnostic Code 6205 provides rating for Meniere's syndrome 
(endolymphatic hydrops).  Meniere's syndrome manifested by 
hearing impairment with attacks of vertigo and cerebellar 
gait occurring from one to four times a month, with or 
without tinnitus is rated 60 percent disabling.  Meniere's 
syndrome manifested by hearing impairment with attacks of 
vertigo and cerebellar gait occurring more than once weekly, 
with or without tinnitus, is rated 100 percent disabling.  A 
Note to Diagnostic Code 6205 provides that Meniere's syndrome 
is to be rated either under these criteria or by separately 
rating vertigo (as a peripheral vestibular disorder), hearing 
impairment, and tinnitus, whichever method results in a 
higher overall rating.  The Note also provides that a rating 
for hearing impairment, tinnitus, or vertigo is not to be 
combined with a rating under Diagnostic Code 6205.  38 C.F.R. 
§ 4.87.

Facts and Analysis 

In March 2007, the RO granted the veteran service connection 
for her Meniere's syndrome.  The RO assigned a 60 percent 
disability rating based on Diagnostic Code 6205.  After 
reviewing the evidence of record, and giving the veteran the 
full benefit of the doubt, the Board finds that the veteran's 
symptoms more closely approximate a disability rating of 100 
percent.  

The evidence indicates that in September 2005, prior to the 
veteran's separation from service, she sought treatment for 
vertigo and dizziness.  In May 2005, she sought treatment for 
bilateral ear pain.  The evidence of record also indicates 
that the veteran sought treatment from a Dr. B in August 
2006, after her separation from service, for what was 
described as "intermittent dizziness every day with tinnitus 
and headaches."  

In September 2006, the veteran underwent extensive testing to 
determine the cause of her dizziness.  This testing included 
magnetic resonance imaging (MRI), magnetic resonance 
angiography (MRA), and an electroencephalogram (EEG).  The 
veteran also underwent an audiometric examination in 
September 2006.  The audiologist diagnosed the veteran with 
binaural symmetrical low and mid frequency sensorineural 
hearing loss.  Upon evaluation and medical testing, the 
examiner opined that the veteran had Meniere's syndrome.  

In February 2007, the veteran was afforded a VA examination 
for the purpose of determining the severity of her Meniere's 
syndrome.  The examiner noted that the veteran had attacks of 
vertigo, nausea, and balance problems, occurring with a 
frequency of between once a week and every day.  The examiner 
also noted the presence of bilateral tinnitus, with mild 
hearing loss.  The veteran was provided an audiological 
evaluation as part of the February 2007 VA examination, and 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
15
0
LEFT
20
40
25
10
10

Puretone threshold averages were 41.25 decibels (dB) in the 
right ear and 21.25 dB in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 96 percent in the left ear.  

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 CFR 
§ 3.385 (2007).  The veteran's auditory threshold in her left 
ear at 1000 Hz was 40 dB, and as such, indicates that, for VA 
purposes, the veteran has a hearing impairment.  

Finally, in February 2007, the veteran was examined by her 
private physician.  According to the report, the veteran was 
reporting 2 to 3 episodes of vertigo per week at this time.  
Therefore, it appears that throughout the course of the 
appeal, the veteran has suffered from increasing episodes of 
vertigo.  

The veteran herself has also provided testimony throughout 
her appeal indicating that she suffers from dizziness, 
vertigo, and tinnitus on a weekly to daily basis.  The 
veteran is competent to provide lay testimony regarding the 
symptoms of a disability that are subject to lay observation.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
the presence of a disability even where not corroborated by 
contemporaneous medical evidence).  Symptoms such as 
dizziness, loss of balance, and ringing in the ears are 
subject to lay observation, and as such, the veteran's 
testimony regarding the frequency of her dizziness is 
competent evidence.  

According to Diagnostic Code 6205, Meniere's syndrome 
manifesting hearing impairment with attacks of vertigo and 
cerebellar gait occurring more than once weekly, with or 
without tinnitus, is rated 100 percent disabling.  38 C.F.R. 
§ 4.87.  The evidence of record establishes that the veteran 
has suffered from a hearing impairment since her separation 
from the military in April 2006, as well as episodes of 
vertigo and loss of balance occurring more often than just 
once per week.  

As a final matter, the Board notes that in October 2006, a 
private medical examiner provided testimony unfavorable to 
the veteran's claim.  The examiner noted that the veteran 
sometimes would go months without any episodes, but other 
times the episodes can occur almost daily.  If the veteran 
indeed goes months without a single episode, she would not 
qualify for a 100 percent rating.  However, the Board does 
not find this statement to be persuasive.  The remainder of 
the evidence of record, including private medical records, VA 
medical records, and the veteran's own testimony, indicate 
that the veteran's episodes of vertigo occur with much 
greater frequency.  

Therefore, since the preponderance of the evidence supports 
the veteran's claim, the Board finds a 100 percent disability 
rating to more closely approximate the veteran's 
symptomatology.  

ORDER

An initial disability rating of 100 percent is granted for 
the veteran's Meniere's syndrome.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


